Citation Nr: 0529085	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  98-19 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinea cruris with trunk rash.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from October 1955 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  (Subsequently, the appellant relocated 
to an area served by the RO in Winston-Salem, North 
Carolina.)  In that determination, the RO denied the 
appellant's claim for a compensable evaluation for tinea 
cruris with trunk rash.  He disagreed and this appeal ensued.  

In a September 2002 rating decision, the RO increased the 
evaluation to 10 percent disabling.  VA is required to 
consider and discuss the severity of the disability with 
reference to at least the next-higher disability rating 
provided for in VA regulations with respect to that 
disability.  Thus, the appellant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and, therefore, such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In this 
case, the appellant's claim for increased compensation is 
continued, as noted on the title page of this decision.

The veteran's December 1998 substantive appeal reveals that 
he intended his December 1997 claim to apply for compensation 
for multiple skin conditions in addition to his service-
connected tinea cruris with trunk rash.  Read in context of 
the evidence of record, it is apparent the veteran has 
multiple skin conditions, including some in or near the area 
of the service-connected skin condition.  VA has granted 
service connection for a cyst in the right groin, thereby 
acknowledging that the veteran has coexisting skin 
conditions.  The matter of determining entitlement to 
compensation for all of the veteran's other skin conditions 
is referred for appropriate action.


FINDING OF FACT

The veteran has chronic, pruritic tinea cruris that itches 
constantly in an unexposed location, lateral to the scrotum, 
with an area less than 20 percent of the total area of his 
skin, which has never been treated with corticosteroids or 
other systemic immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent disability rating 
and no higher for tinea cruris with trunk rash are met under 
the criteria in effect when the veteran filed his claim for 
increased rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1997).

2.  The schedular criteria for a rating in excess of 10 
percent are not met under the rating criteria effective 
August 30, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

In review of claims for [increased/higher] ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran filed an informal claim for increased disability 
compensation for tinea cruris with trunk rash in December 
1997.  The disability had been rated under the criteria of 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1997), as analogous 
to eczema.  See 38 C.F.R. § 4.20 (2005) (analogous ratings).  
Effective August 30, 2002, VA amended that portion of the 
Schedule for Rating Disabilities addressing skin 
disabilities.  See 67 Fed. Reg. 49,590-99 (Jul. 31, 2002) 
(codified as amended at 38 C.F.R. § 4.118 (2005).  When 
rating criteria change while a claim is pending, VA will 
apply the more favorable criteria to rate the disability 
under review, Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
except that compensation cannot be paid according to the 
newer criteria for any time before the effective date of the 
newer criteria.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000.

The VA and private medical records available contain nothing 
that suggests that the veteran's tinea cruris with trunk rash 
is more advantageously rated as a scar of any sort than as 
dermatitis or eczema.  Consequently, the disability will be 
so rated whether under the older or the newer criteria for 
dermatitis or eczema.

The older criteria for a 30 percent rating for eczema 
provided that there be constant exudation or itching, 
extensive lesions, or marked disfigurement.  The highest 
rating provided, 50 percent, required ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that the appearance is exceptionally 
repugnant.

The newer criteria for a 30 percent rating requires 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; there must be or have been systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  For the 
highest rating provided, 60 percent, more than 40 percent of 
the entire body or more than 40 percent of exposed areas must 
be affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.

VA examination in March 1998 noted the veteran's report of 
chronic fungal rash in the groin since 1981, for which he 
used daily antifungal medication.  He reported that a fungal 
rash on his trunk had resolved.  Examination revealed well-
treated tinea cruris and not other skin lesions, assessed as 
chronic tinea cruris requiring daily antifungal medication.

On VA examination in May 2002, the examiner noted the 
objective of the examination was to observe the veteran's 
tinea cruris with trunk rash for constant problems with 
exfoliation, exudation, crusting and itching.  The veteran 
complained of constant itching and a constant rash, which he 
treated with an anti-fungal, which has left the condition 
essentially unchanged.  The examiner found lichenification of 
the scrotum with hyperpigmentation bilaterally into the 
inguinal crease and slight dryness of the skin.  The 
assessment was chronic pruritus and chronic lichenification 
of the groin representing lichen symplex chronicus with 
chronic recurring fungal infections.  The examiner also found 
asteatosis, which is any disease characterized by such 
persistent fine dry scaling of the skin surface as to suggest 
scantiness or absence of the sebaceous secretion.  Dorland's 
Illustrated Medical Dictionary 158 (27th ed. 1988).

A November 2004 VA examiner described the veteran's condition 
as unchanged mild tinea cruris with trunk rash controlled 
with sprays.  The veteran reported that tinea cruris was 
controlled with antifungal spray and that it caused no 
functional impairment.

The older rating criteria for eczema include exfoliation, 
which is "falling off in scales or layers."  Dorland's 
Illustrated Medical Dictionary 594 (27th ed. 1988).  These 
effects are sufficiently similar that "asteatosis" is 
reasonably equivalent to "exfoliation" for rating purposes.  
Together with the May 2002 examiner's finding of chronic 
recurrent fungus infection, the lichenoid effects, and the 
veteran's report of constant itching, the overall disability 
picture more nearly approximates the criteria for 30 than for 
a 10 percent rating.  38 C.F.R. § 4.7, 4.118, Diagnostic Code 
7806 (1997).  The November 2004 examiner's finding of mild 
tinea cruris in conjunction with the finding that the 
condition was unchanged indicates amounts to insufficient 
evidence against a 30 percent rating to find the condition 
does not more nearly approximate the 30 percent than the 10 
percent disability picture.  Nothing in the evidence of 
record suggests the existence of any of the criteria for a 
rating greater than 30 percent under the older criteria.

Under the newer rating criteria, the veteran's tinea cruris 
with trunk rash cannot be rated more than 10 percent 
disabling.  There is no evidence that the veteran's groin or 
inguinal area amounts to 20 percent or more of his body 
surface area, or that 20 to 40 percent of the exposed area is 
affected.  There is no observation of a rash of his trunk in 
any of the VA compensation examination reports or any of the 
outpatient treatment records from August 1994, the last 
report of generalized rash of parts other than the groin, to 
the present.  Without reported rash on the trunk, there seems 
no possibility that the tinea cruris with trunk rash could 
cover 20 percent of his body.  There is no record of him 
taking corticosteroids or any other immunosuppressive drug as 
treatment for tinea cruris with trunk rash.  Consequently, he 
cannot meet the other criterion of a rating greater than 10 
percent under the newer criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7813-7806 (2005).

It is to the veteran's advantage to rating his tinea cruris 
with trunk rash under the older rating criteria.  Karnas, 1 
Vet. App. 308.  Thus done, a 30 percent disability is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1997).

Finally, there is nothing in the evidence to suggest that the 
veteran's tinea cruris with trunk rash presents so 
extraordinarily as to make it impractical to apply the VA 
rating schedule.  There is no reason to submit the case for 
extraschedular rating by a VA officer authorized to award an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2005); Floyd 
v. Brown, 9 Vet. App. 88 (1996).

II.  Duty to Notify and to Assist

The veteran's claim predates enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002).  Prior to the enactment, VA notified the 
veteran by letter of February 1998 of actions taken to obtain 
evidence in support of his claim.  Throughout the pendency of 
the claim, VA made repeated efforts to obtain records, and 
notified the veteran in an October 1998 statement of the case 
of failures to obtain certain evidence.  A formal notice of 
February 2004 included all elements of notice required by law 
and regulation.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

VA made multiple attempts to obtain medical records from VA, 
naval, and private health care facilities that the veteran 
identified.  Some records obtained from Puget Sound/Seattle 
VA Medical Center were from a period other than the veteran 
reported, and the VA facility to which Puget Sound/Seattle 
reported it transferred all of the veteran's records reported 
having provided all it had.  One private facility reported it 
had no records, as did one naval facility.  A second private 
facility that reported having no records subsequently 
produced them.  VA discharged its obligation to seek federal 
and private records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).  In addition to the August 1998 
SOC, VA updated notice to the veteran of failures to obtain 
evidence in a June 2005 supplemental statement of the case.  
38 C.F.R. § 3.159(e) (2005).  VA has examined the veteran 
three times during the pendency of the appeal.  38 C.F.R. 
§ 3.159(c)(4) (2005).  VA has discharged its duties under the 
VCAA in this case.


ORDER

A 30 percent disability rating for tinea cruris with trunk 
rash is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


